Opinion issued March 3, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00955-CV
                            ———————————
                            LYN HAILEY, Appellant
                                         V.
                 TRISTATE CAREFLIGHT, L.L.C., Appellee



                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Case No. 15-CV-0627



                          MEMORANDUM OPINION

      Appellant, Lyn Hailey, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a) (West 2013), 101.041 (West Supp. 2015);
Order Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts

of Appeals, and before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has not paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Bland, Brown, and Lloyd.




                                          2